PER CURIAM.
The Barry County Court, in this original proceeding, filed a “petition for review” as authorized in State ex rel. Weinstein v. St. Louis County, 451 S.W.2d 99 (Mo. banc 1970), to challenge the reasonableness of certain items in the budget submitted by the Associate and Probate Divisions of the Barry County Circuit Court for the year 1980.
In January of 1980, after attempts to gain additional funding through conventional budgetary channels had failed, Respondent Associate Circuit Judge Baty ordered members of the Barry County Court to include in the 1980 budget $6,600 for additional clerical help and $2,200 for additional office supplies. Relators voted not to comply with the order.
At issue is whether the questioned items are reasonably necessary for the performance of the essential functions of the Probate and Associate Divisions of the Barry County Circuit Court. Resolution of the issue depends upon whether Respondent Baty has shown a “factual need” for those items. See State ex rel. Weinstein v. St. *623Louis County, supra; State ex rel. Judges, etc. v. City of St. Louis, 494 S.W.2d 39 (Mo. banc 1973).
The parties entered into a stipulation of facts which establishes the following: (1) Respondent’s court divisions operate with one chief clerk. (2) The number of cases filed in Respondent’s divisions has increased steadily from 1,265 in 1974 to 2,170 in 1979. (3) The average case load per full-time clerk in similar jurisdictions across the state is 900 cases. (4) The maximum recommended case load per such full-time clerk is 1,450. (5) In 1979, the Chief Division Clerk for Barry County handled 2,503 cases per full-time employee. (6) The average salary paid to a deputy clerk in Barry County is $6,800.
The stipulated facts demonstrate that in 1979 the Chief Division Clerk handled nearly triple the case load of the average clerk and nearly double the maximum recommended load, and that this case load will continue to grow in the future. It is thus shown that a “factual need” exists for additional clerical help, and that the request for $6,600 as salary for a new deputy clerk is reasonable when compared to others similarly employed.
Accordingly, the salary requested and reasonably necessary office supplies and space are ordered included in the 1980 budget.
All concur.